Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 and 07/12/2019 was filed on or after the mailing date of the application on 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/05/2021.
JP 2006-332035 (Sho) teaches a separator for a fuel cell comprising a thermoplastic resin sheet containing 2 or more kids of conductive powder (PP 0010).  The resin sheet may be a nonwoven fabric (PP 0027).  The nonwoven fabric may be made up of 70 parts of artificial graphite, 8 parts of a carbon fiber, and 22 parts of nonwoven fabric of polyphenylene sulfide resin (PP 0060).  Sho fails to teach a method comprising a formed body preparation step of formind the concutive metal excluding the part to prepare a conductive material formed body.  Therefore no linking claim exists.


Claim Objections
Claim 4 is objected to because of the following informalities:  the claims states “the separator for fuel cells of any one of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-332035 (Sho), the machine translation of which is relied upon herein.
With respect to claim 1, Sho teaches a separator for a fuel cell comprising a thermoplastic resin sheet containing 2 or more kinds of conductive powder (PP 0010).  The resin sheet may be a nonwoven fabric (PP 0027).  The nonwoven fabric may be made up of 72 parts of artificial graphite (particles), 8 parts of a carbon fiber wherein the graphite and carbon fiber reads on the conductive material wherein the mass ratio of particles is larger than fibers, and 22 
With respect to claim 2, the graphite particles may be expanded graphite (PP 0014).
With respect to claim 3, the polyphenylene sulfide resin may be a polyphenylene sulfide resin fiber (PP 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) as applied to claim 1 above, and further in view of US PGPub 2011/0143262 (Fultz).
Sho teaches the separator as discussed above, wherein the thermoplastic may be a polyvinyl chloride or polyamide resin (PP 0016), but fails to teach aramid fibers.  Fultz teaches diffusion layers which may be used in a fuel cell (PP 0007).  Useful fibers for the diffusion layers may be polyvinyl chloride, polyamide, or aromatic polyamide fibers (amarid fibers) (PP 0023).  It would have been obvious to one of ordinary skill in the art at the time of filing to use aromatic polyamide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724